Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 25, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
  149773                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 149773
                                                                   COA: 315987
                                                                   Ingham CC: 12-000551-FC
  KENYARTA JEREMY GETER,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 17, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 25, 2015
           s0318
                                                                              Clerk